Action to recover damages for alleged breach of an alleged oral contract between the parties, whereby the defendant agreed in effect that if he should purchase certain real property in his own name or that of a nominee, the plaintiff, a licensed real estate broker, should resell the same for the defendant at a profit of not less than $10,000, and for his services should receive fifty per cent of the defendant’s profit. The defendant pleaded a general denial and affirmative defenses of the Statute of Frauds. At the trial before the court and a jury the complaint was *1080dismissed at the close of plaintiff’s proofs. From the judgment entered on that dismissal and from an order denying plaintiff’s motion to set it aside, for a new trial and to incorporate in the record certain evidence not offered by him, plaintiff appeals. Judgment and order unanimously affirmed, with costs. No opinion. Present — Lazansky, p. J., Hagarty, Johnston, Adel and Taylor, JJ.